EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend Claims 17, 20, and 21 as follows:
20. (Currently Amended) A multilayer construct, comprising: a) an elastomeric base layer comprising a first synthetic polymer; b) a first fibrous layer which is elastomeric and which is electrospun to directly adjoin the base layer; c) a second electrospun fibrous layer which directly adjoins the first fibrous layer; wherein the first and second fibrous layers have non-identical properties in terms of average diameter of the fibers contained therein such that the fibers of the first fibrous layer have an average diameter which is greater than an average diameter of the fibers of the second fibrous layer. [[2.]]
	20. (Currently Amended) The construct of claim 18, wherein the polyester comprises a copolymer
21. (Currently Amended) The construct of claim 19, wherein the polyester comprises a copolymer

Allowable Subject Matter
Claims 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 17 is directed to a multilayer construct having an elastomeric base layer comprising a first synthetic polymer, a first fibrous layer that is also elastomeric and is electrospun directly adjacent to the base layer, and a second fibrous layer that is electrospun directly adjacent to the first fibrous layer, wherein the first and second fibrous layers have non-identical properties in terms of average diameter of the fibers such that the fibers of the first fibrous layer have an average fiber diameter that is greater than the average fiber diameter of the fibers of the second fibrous layer.  These combined features are not taught or suggested by the prior art references.  For example, U.S. Patent Application Publication No. 2008/0110342 to Ensor et al. teaches a filtration device having a plurality of electrospun fibrous layers.  See, e.g., Abstract, entire document.  Ensor describes electrospinning conditions whereupon the fiber diameter can be varied such that additional layers of electrospun fibers have different fiber diameters.  Paragraph [0095].  However, Ensor utilizes a base material constructed of a metal mesh, paragraphs [0106] and [0148], and does not describe the base material as being an elastomer base formed from a synthetic polymer.  U.S. Patent Application Publication No. 2010/0233115 to Patel et al. discloses a fibrous polymer scaffold made of layers of electrospun fibrous polymer material.  See, e.g., Abstract, entire document.  Patel additionally describes conditions in which fiber diameters between layers and within layers can vary.  Paragraph [0171].  However, nothing in Patel directs the person having ordinary skill in the art to the specific construct described by Applicant in Claim 17 without the benefit of a hindsight construction.  U.S. Patent Application Publication No. 2013/0338791 to McCullen et al. is also related to a layered fibrous construct.  See, e.g., Abstract, entire document.  McCullen teaches that electrospinning parameters can be chosen such that an outer third layer has an average fiber diameter that is greater than the average fiber diameter of previously deposited first and second layers.  Paragraph [0039].  However, the present invention is directed to an embodiment in which the finally deposited third layer of an electrospun material contains fibers that are smaller in diameter than previously deposited layer.  Finally, U.S. Patent Application Publication No. 2016/0317295 to Jana et al. nanofiber materials that used in biological tissue applications.  See, e.g., Abstract, entire document.  Jana describes the benefits of fiber deposition onto an elastomeric substrate.  Paragraph [0040].  However, Jana does not disclose that the variance in fiber diameter on subsequently deposited electrospun fiber layers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789